LEVINSON, Judge dissenting.
Preliminarily, I observe that the order on appeal was entered before the 2005 amendments were made to N.C. Gen.Stat. §§ 7B-200, 7B-201, and 7B-402; and before the same 2005 amendments were added to N.C. Gen.Stat. §§ 7B-911 and 50-13.1(i).
Here, the juvenile court has "closed" this juvenile matter and ceased its jurisdiction over this child. In doing so, the juvenile court has returned the parents to their pre-petition status. See In re Dexter, 147 N.C.App. 110, 553 S.E.2d 922 (2001). There is no affirmative obligation on the juvenile court to remain involved in the life of this juvenile for a longer duration. And there is no affirmative obligation on the part of the juvenile court to return the child to the removal parent-household before ceasing its *564exercise of jurisdiction. The language in the trial court's order referring to a "permanent plan" of custody with the non-removal parent is simply ineffectual. Indeed, where the juvenile court has terminated its jurisdiction, like the case here, setting forth a "permanent plan" is nonsensical; the juvenile court will no longer be holding subsequent hearings and Social Services will no longer have a court-ordered obligation to remain involved with the child or the parents. The parents have now been returned to their pre-petition legal status.
Remanding this matter to the juvenile court "for an evidentiary hearing [to determine] who is best suited to care for A.P." will not accomplish anything. The juvenile court has determined that it no longer needs to be concerned with the child's dependency status that caused it to become involved in the first place. Now, the parents of A.P. have the option to pursue a custody determination in a Chapter 50 proceeding should one or both of them choose to do so.